             Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 1 of 35




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 Attorney for Defendant ELIZABETH A. HOLMES

 5

 6                               UNITED STATES DISTRICT COURT

 7                             NORTHERN DISTRICT OF CALIFORNIA

 8                                       SAN JOSE DIVISION

 9
     UNITED STATES OF AMERICA,                 ) Case No. CR-18-00258-EJD
10                                             )
             Plaintiff,                        ) DECLARATION OF JOHN D. CLINE IN
11                                             ) SUPPORT OF MOTION TO COMPEL
        v.                                     )
12                                             )
     ELIZABETH HOLMES and                      )
13   RAMESH “SUNNY” BALWANI,                   )
                                               )
14           Defendants.                       )
                                               )
15                                             )
                                               )
16                                             )
                                               )
17                                             )
                                               )
18                                             )

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF JOHN D. CLINE ISO MOTION TO COMPEL
     CR-18-00258 EJD
           Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 2 of 35




 1          1.     My name is John D. Cline. I am one of the attorneys for defendant Elizabeth Holmes. I

 2 submit this declaration in support of Ms. Holmes' Motion to Compel Compliance With Subpoena Duces

 3 Tecum to Roger Parloff.

 4          2.     Attached as Exhibit A is a true and correct copy of a subpoena duces tecum that I sent to

 5 Mr. Parloff by email on August 24, 2021, together with the cover letter that accompanied the subpoena.

 6          3.     Attached as Exhibit B is a true and correct copy of objections to the subpoena duces

 7 tecum that I received by email from Mr. Parloff's attorney on September 15, 2021.

 8          4.     Attached as Exhibit C is a true and correct copy of government trial exhibit 1749. The

 9 exhibit consists of an article Mr. Parloff wrote for the June 2014 issue of Fortune magazine.

10          5.     Attached as Exhibit D is a true and correct copy of government trial exhibit 1750. The

11 exhibit consists of the cover of the Fortune issue in which Mr. Parloff's June 2014 article appeared.

12          6.     Attached as Exhibit E is a true and correct copy of government trial exhibit 3033. The

13 exhibit consists of an article Mr. Parloff published in Fortune in January 2016.

14          I declare under penalty of perjury that the foregoing is true and correct. Executed this 17th day

15 of September 2021.

16

17                                                       /s/ John D. Cline
                                                         JOHN D. CLINE
18
19

20

21

22

23

24

25

26

27

28

     DECLARATION OF JOHN D. CLINE ISO MOTION TO COMPEL
     CR-18-00258 EJD                          1
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 3 of 35




                         EXHIBIT A
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 4 of 35
                   Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 5 of 35




CAND 89A (Rev. 6/17) Subpoena to Testify in a Criminal Case


 PROOF OF SERVICE
                      DATE                                          PLACE
 R EC E IV E D
 B Y SE R V ER

                      DATE                                          PLACE
 SE R V E D

 SERVED ON (PRINT NAME)                                              FEES AND MILEAGE TENDERED TO WITNESS

                                                                     ☐ YES ☐ NO     AMOUNT $

 SERVED BY (PRINT NAME)                                             TITLE




                                                          DECLARATION OF SERVER

 I declare under penalty of perjury under the laws of the United States of America that the foregoing information
 contained in the Proof of Service is true and correct.

 Executed on
                                         DATE                           SIGNATURE OF SERVER

                                                                       ADDRESS:



ADDITIONAL INFORMATION
                   Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 6 of 35
CAND 89A (Rev. 6/17) Subpoena to Testify in a Criminal Case



                                                              Addendum

          Please bring with you the following documents:

          (1) The notes and audio recordings of your March 31, 2014 meeting with David Boies regarding
              Theranos.

          (2) The notes and audio recordings of your 2014 call with Greg Wasson regarding Theranos.

          (3) The notes and audio recordings of your April 17, 2014 meeting with Dr. David Helfet regarding
              Theranos.

          (4) The notes and audio recordings of your 2014 call with Mark Laret regarding Theranos.

          (5) The notes and audio recordings of your April 17, 2014 call with Bill Perry regarding Theranos.

          (6) The notes and audio recordings of your June 6, 2014 call with Bert Zimmerli regarding Theranos.

          (7) The notes and audio recordings of your May 5, 2015 call with Heather King regarding Theranos.

          (8) The notes and audio recordings of your October 30, 2015 call with David Boies regarding Theranos.

          (9) The notes and audio recordings of calls or meetings in 2014-2015 with clinical laboratory companies
              other than Theranos, including but not limited to Quest Diagnostics and Laboratory Corporation of
              America, made in the course of your reporting on Theranos.

          (10) The communications and documents reflecting communications in 2014-2015 with clinical
             laboratory companies other than Theranos, including but not limited to Quest Diagnostics and
             Laboratory Corporation of America, made in the course of your reporting on Theranos.

          (11) The communications and documents reflecting communications in 2014-2016 with Dawn
             Schneider regarding Theranos.

          (12) The communications and documents reflecting communications in 2014-2016 with David Boies
             regarding Theranos.
   Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 7 of 35




                                      August 24, 2021


VIA EMAIL
Mr. Roger Parloff


                                              Re: United States v. Elizabeth Holmes, No.
                                              CR 18-00258-EJD--trial subpoena
Dear Mr. Parloff:

         I am one of the attorneys representing Elizabeth Holmes. I am enclosing a
subpoena requiring your attendance as a witness in Ms. Holmes' upcoming trial. Please let
me know whether you will accept service of this subpoena via email, or if you would prefer
that we proceed with formal process. Please also advise whether you have retained counsel
in relation to this matter. We are prepared to provide a check for the first day's witness fee
and mileage allowance.

        The trial is set to begin on August 31, 2021, and it is expected to last about three
months. The government has listed you as a possible trial witness in its case-in-chief. If
you testify as part of the government's case-in-chief, we will attempt to avoid having to
recall you in any defense case. If we call you in the defense case, we expect to be able to
notify you 48 hours in advance of the time you will be required to appear. You do not have
to appear on the date stated on the subpoena--September 7, 2021--if you will provide us
with your contact information and agree to appear on 48 hours notice. Also, if you will
advise us of any professional or personal commitments during the trial, we will do our best
to accommodate them. Please note that we have limited control over the schedule.

       The addendum to your subpoena lists documents that you are required to bring with
you when you appear to testify. Please contact me with any questions you may have
regarding these documents.


                                                              Very truly yours,



                                                              John D. Cline

Enclosure
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 8 of 35




                         EXHIBIT B
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 9 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 10 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 11 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 12 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 13 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 14 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 15 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 16 of 35




                         EXHIBIT C
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 17 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 18 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 19 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 20 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 21 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 22 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 23 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 24 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 25 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 26 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 27 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 28 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 29 of 35




                         EXHIBIT D
cr-00258-EJD Document 1028-1 Filed 09/17/21 Pa
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 31 of 35




                         EXHIBIT E
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 32 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 33 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 34 of 35
Case 5:18-cr-00258-EJD Document 1028-1 Filed 09/17/21 Page 35 of 35
